Case 4:18-cv-00866-ALM Document 178 Filed 05/29/20 Page 1 of 8 PageID #: 2696




                             United States District Court
                                    EASTERN DISTRICT OF TEXAS
                                        SHERMAN DIVISION

 BIOTE MEDICAL, LLC,                               §
     Plaintiff,                                    §
                                                   §          Civil Action No. 4:18-cv-866
 v.                                                §          Judge Mazzant
                                                   §
 KENT JACOBSEN, et al.                             §
     Defendants.                                   §
                                                   §
                                                   §

                            MEMORANDUM OPINION AND ORDER

          Pending before the Court is Plaintiff’s Motion and Brief for Order Disqualifying Rogge

Dunn Group, PC as Counsel of Record for its Clients Herein (Dkt. #163). After consideration, the

Court is of the opinion that the motion should be DENIED.

                                          BACKGROUND

I.        Factual Summary

          Havy Lam is a former employee of Plaintiff BioTE Medical, LLC. Specifically, she was

formerly the personal executive assistant to Dr. Gary Donovitz, BioTE’s founder. Ms. Lam’s job

duties as Dr. Donovitz’s personal executive assistant were as follows:

      •   She coordinated and booked airline, hotel and ground transportation arrangements, both
          domestic and international for Dr. Donovitz;

      •   She managed Dr. Donovitz’s business and personal calendar;

      •   She was responsible for confidential file management at the highest level;

      •   She sent contracts through Adobe Sign;

      •   She assisted with current and future projects (i.e., edited papers, coordinated consensus
          meetings, coordinated speaking events);

      •   She coordinated and booked travel for VIPs, guests and their families;
Case 4:18-cv-00866-ALM Document 178 Filed 05/29/20 Page 2 of 8 PageID #: 2697



   •   For BioTE’s Tampa training and all refresher trainings, she

           o Planned and coordinated all trainings outside of Irving, which included Tampa,
             Puerto Rico, Mexico and all regional refresher trainings;

           o Signed contracts, secured vendors, planned meals, scheduled events, coordinated
             rooming lists, planned meals and catering, coordinated registration set-up and
             break-down, and coordinated transportation;

   •   For the Sum, Sea & BioTE National Conferences, she

           o Co-ordinated these conferences in 2015 and 2016, and coordinated them herself in
             2016-2019; and

           o Signed contracts, secured vendors, planned meals, scheduled events, managed
             attendee registration, décor, themes, giveaways, coordinated transportation for
             400 people;

   •   For the Doctor Dinners and Media Coverage, she

           o Secured the location for the events;

           o Signed contracts, secured vendors, planned menus.

(Dkt. #163-1).

       From July 7, 2019 until July 23, 2019, Ms. Lam was on leave as provided by the Family

and Medical Leave Act (“FMLA”) (Dkt. #169). Shortly thereafter, on August 9, 2019, BioTE

terminated Ms. Lam’s employment and sent her a termination letter stating the following:

       Should you still have in your possession the following property of BioTE, we can
       make arrangements for their return:

                 All training manuals, marketing materials, Dr. Donovitz books or other
                 items expressly made with the BioTE Logo or trademarked as BioTE
                 Medical intellectual property.

(Dkt. #169).

       In connection with her termination, Ms. Lam sought legal counsel from Rogge Dunn

Group, PC (“Rogge Dunn”) (Dkt. #169). On or around October 8, 2019, Ms. Lam, through her

attorneys, sent a demand to BioTE generally alleging discrimination, harassment, retaliation, and

                                               2
Case 4:18-cv-00866-ALM Document 178 Filed 05/29/20 Page 3 of 8 PageID #: 2698



a violation of the FMLA (Dkt. #169). The parties mediated on November 18, 2019, and on

November 22, 2019, they resolved the dispute confidentially by email agreement (Dkt. #169). On

December 9, 2019, Ms. Lam certified that she had returned all BioTE original materials and

destroyed all other non-original materials, though it is not clear whether she did this on her own

or whether it was done pursuant to a demand by BioTE (Dkt. #169).

        The dispute central to this motion arises from the fact that, prior to Ms. Lam’s lawsuit

against BioTE, BioTE had initiated the present suit against, among others, a number of defendants

represented by Rogge Dunn (the “Rogge Dunn Defendants” 1). Thus, BioTE filed this motion

complaining that Rogge Dunn should be disqualified from representing the Rogge Dunn

Defendants in the present case because it had previously represented Ms. Lam—a former BioTE

employee—in her FMLA action against BioTE.

II.     Procedural History

        On December 6, 2019, BioTE filed the present motion to disqualify Rogge Dunn

(Dkt. #163). On January 9, 2020, Evexias/Farmakeio Defendants filed a response (Dkt. #169).

On January 24, 2020, BioTE filed a reply (Dkt. #173).

                                            LEGAL STANDARD

        The Fifth Circuit has “made clear that ‘disqualification cases are governed by state and

national ethical standards adopted by the court.’” FDIC v. U.S. Fire Ins. Co., 50 F.3d 1304, 1311–

12 (5th Cir. 1995) (quoting In re Am. Airlines, Inc., 972 F.3d 605, 610 (5th Cir. 1992)). In the


1
 The Rogge Dunn Defendants include: Kent Jacobson, Jeni Guinn, Daniel D. DeNeui, Terri J. DeNeui, Jeff DeNeui,
Dustin C. DeNeui, John Thomas, MD, Gunter Mueller, Dan Mikals, Lisa Mikals, Wendy Sandoval, Nicole Turcotte,
Justin Graves, Robert Alan Harris, Martin Groves, Neal Rouzier, MD, Forget About It, Inc., Evexias Health Solutions,
LLC, EvexiPEL, a Division of Evexias Health Solutions, LLC, Evexias Holding Co, Evexias HRT, LLC f/k/a
Hormonal Health and Wellness Centers, LLC, Evexias Medical Centers, PLLC f/k/a Terri Suresh ACNP, PLLC a/k/a
Hormonal Health Wellness & Skin Center a/k/a Hormonal Health Wellness and Aesthetics Center a/k/a Hormonal
Health & Wellness, Evexias Management, LLC, Evexias Metrita-Columbia, LLC, Evexias-Anthem Columbia, LLC,
Evexias-Anthem Alaska, LLC, North American Custom Laboratories, LLC a/k/a Farmakeio, Farmakeio
Nutraceuticals, LLC, Farmakeio Outsourcing, LLC, and Nilus, LLC.

                                                         3
Case 4:18-cv-00866-ALM Document 178 Filed 05/29/20 Page 4 of 8 PageID #: 2699



Fifth Circuit, when considering disqualification of an attorney, district courts generally rely upon

the following: (1) the local rules in the district; (2) the American Bar Association’s (“ABA”)

Model Rules of Professional Conduct; and (3) the state rules of conduct. See Horaist v. Doctor’s

Hosp. of Opelousas, 255 F.3d 261, 266 (5th Cir. 2001); Ayus v. Total Renal Care, Inc., 48 F. Supp.

2d 714, 714 (S.D. Tex. 1999). Beyond the various rules and codes identified above, “[a] court

should be conscious of its responsibility to preserve a reasonable balance between the need to

ensure ethical conduct on the part of lawyers appearing before it and other social interests, which

include the litigant’s right to freely chosen counsel.” Woods v. Covington Cty. Bank, 537 F.2d

804, 810 (5th Cir. 1976) (citing Emle Indus., Inc. v. Patentex, Inc., 478 F.2d 562, 564–65 (2d Cir.

1973)).

          In the Eastern District, “the standards of professional conduct adopted as part of the Rules

Governing the State Bar of Texas shall serve as a guide governing the obligations and

responsibilities of all attorneys appearing in this court.” Eastern District of Texas, Local Rule AT-

2. In Texas, disqualification is a “severe remedy.” NCNB Tex. Nat’l Bank v. Coker, 765 S.W.2d

398, 399 (Tex. 1989). Motions to disqualify are subject to an exacting standard both to protect a

party’s right to counsel of choice as well as to discourage the use of such motions as a “dilatory

trial tactic.” Id.; TEX. DISCIPLINARY R. PROF’L CONDUCT 3.08 cmt. 10. “The party seeking

disqualification bears the burden of proving that disqualification is warranted.” Frito-Lay North

America v. Medallion Foods, Inc., 2012 WL 12893877, at *1 (E.D. Tex. Oct. 24, 2012) (citing

Koch Ref. Co. v. Boudreau, 85 F.3d 1178, 1181 (5th Cir. 1996)). “[T]hat burden is heavy.” U.S.

v. Aleman, 2004 WL 1834602, at *1 (W.D. Tex. Aug. 12, 2004) (citing United States v. Phillips,

952 F. Supp. 480, 482 (S.D. Tex. 1996)).




                                                   4
Case 4:18-cv-00866-ALM Document 178 Filed 05/29/20 Page 5 of 8 PageID #: 2700



                                            ANALYSIS

       BioTE moves the Court to disqualify Rogge Dunn. BioTE recognizes that there is no

specific disciplinary rule that Rogue Dunn has violated. The thrust of BioTE’s argument, however,

is that Rogge Dunn should nevertheless be disqualified from representing any of the Rogue Dunn

Defendants because Ms. Lam “knows BioTE’s legal strategy against the [Rogue Dunn] Defendants

and, now that [Rogue Dunn] represents Havy Lam against BioTE, [Rogue Dunn] knows what

Havy Lam knows. [Rogue Dunn] knows BioTE’s legal strategy against the [Rogue Dunn]

Defendants” (Dkt. #163). BioTE bases this argument on the assumption that “every lawyer at

[Rogue Dunn], including the lawyers representing the [Rogue Dunn] Defendants against BioTE in

the Lawsuits, now knows all of Havy Lam’s client confidences with respect to BioTE’s legal

strategies against the [Rogue Dunn] Defendants.” Id.

       This argument depends on BioTE’s characterization of Ms. Lam as the functional

equivalent of a side-switching paralegal, rather than as the equivalent of a fact witness, which if

true would carry with it certain legal ramifications under the Texas Supreme Court’s decisions in

American Home Products and RSR Corp. See In re RSR Corp., 475 S.W.3d 775 (Tex. 2015); In

re American Home Products Corp., 985 S.W.2d 68 (Tex. 1998).

       In American Home Products, a law firm hired its opposing counsel’s former paralegal to

work on a certain legal matter. American Home Products, 985 S.W.2d at 71–72. The paralegal’s

role with the law firm was the same as that of “a legal assistant as a full-time employee of a law

firm or . . . a legal assistant in the legal department of a party.” Id. at 74. Opposing counsel filed

a motion to disqualify the law firm that hired the paralegal, which the trial court denied. Id. at 72.

In deciding whether the trial court had abused its discretion, the Texas Supreme Court held that

two presumptions apply. Id. at 74–75. First, the Texas Supreme Court held that in such a situation,



                                                  5
Case 4:18-cv-00866-ALM Document 178 Filed 05/29/20 Page 6 of 8 PageID #: 2701



there is a conclusive presumption that the legal assistant or paralegal obtained her original

employer’s confidential information. Id. Second, it held that there is a rebuttable presumption

that the information was shared with the new employer. Id. The second presumption can be

overcome only by (1) instructing the legal assistant “not to work on any matter on which the

paralegal worked during the prior employment, or regarding which the paralegal has information

relating to the former employer’s representation,” and (2) “tak[ing] other reasonable steps to

ensure that the paralegal does not work in connection with matters on which the paralegal worked

during the prior employment, absent client consent.” Id. at 75 (quoting Phoenix Founders, Inc. v.

Marshall, 887 S.W.2d 831, 835 (Tex. 1994)).

       Several years later, in RSR Corp., the Texas Supreme Court held that the American Home

Products standard does not apply to fact witnesses whose “position with [their] former employer

existed independently of litigation, and [whose] function was not primarily to report to lawyers.”

See RSR, 475 S.W.3d at 780. The Texas Supreme Court explained that American Home Products

has traditionally applied only to paralegals, legal assistants, or other nonlawyers who are directly

supervised by lawyers and are retained to assist with litigation. Id. Thus, in evaluating the question

of disqualification, courts look at “the side-switching employee’s duties at the original employer,”

with the inquiry focusing on “whether the tasks ‘performed were the same as those that might be

executed by a legal assistant as a full-time employee of a law firm or by a legal assistant in the

legal department of a party.’” Id. at 781 (quoting American Home Products, 985 S.W.2d at 74).

       Here, Ms. Lam was Mr. Donovitz’s personal executive assistant and appears to have been

responsible primarily for coordinating Mr. Donovitz’s schedule and for event planning. It does

not appear from her description of her job duties that Ms. Lam served in a role resembling that of

a paralegal, legal assistant, or nonlawyer directly supervised by lawyers and retained to assist with



                                                  6
Case 4:18-cv-00866-ALM Document 178 Filed 05/29/20 Page 7 of 8 PageID #: 2702



litigation. To be sure, in his affidavit, Mr. Hincher claims Ms. Lam was “privy to confidential

information she obtained from Dr. Donovitz and BioTE’s Board of Directors about, among other

things, BioTE’s business operations, business strategies, the [Rogge Dunn] Lawsuits, and BioTE’s

legal strategies vis-à-vis the [Rogge Dunn] Lawsuits” (Dkt. #163-1). But this does not change the

analysis; the inquiry concerns what Ms. Lam’s primary job duties were, not what information she

may have been privy to at one point or another. Accordingly, Ms. Lam is more like a fact witness

than a paralegal, and the American Home Products presumptions therefore do not apply here.

Thus, Ms. Lam is not presumed to have possessed confidential information or presumed to have

shared that information with Rogge Dunn. It is BioTE’s burden to prove that.

       Without the presumptions from American Home Products, BioTE’s argument for

disqualifying Rogge Dunn fails. BioTE has not provided any tangible evidence showing that Ms.

Lam possessed any of BioTE’s confidential or privileged information, nor has it shown that she

furnished any confidential or privileged information to Rogge Dunn. In this sense, BioTE’s

discussion of the Meador factors is inapposite. See In re Meador, 968 S.W.2d 346 (Tex. 1998).

Meador applies only when attorneys receive an opponent’s privileged materials outside the normal

course of discovery. See In re RSR Corp., 475 S.W.3d 775, 779 (Tex. 2015) (discussing the

Meador factors that courts consider in determining when “a lawyer who has been privy to

privileged information improperly obtained from the other side must be disqualified”). Because

BioTE failed to provide any specific confidential or privileged information obtained by Rogge

Dunn outside the normal course of discovery, the Meador factors do not apply here.

       Accordingly, the Court is of the opinion that BioTE did not carry its heavy burden of

proving that disqualification is warranted; its motion to disqualify Rogge Dunn should therefore

be denied.



                                               7
    Case 4:18-cv-00866-ALM Document 178 Filed 05/29/20 Page 8 of 8 PageID #: 2703



.                                        CONCLUSION

           For the foregoing reasons, Plaintiff’s Motion and Brief for Order Disqualifying Rogge

    Dunn Group, PC as Counsel of Record for its Clients Herein (Dkt. #163) is hereby DENIED.

           IT IS SO ORDERED.

           SIGNED this 29th day of May, 2020.




                                        ___________________________________
                                        AMOS L. MAZZANT
                                        UNITED STATES DISTRICT JUDGE




                                                 8
